UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-156352 E & M GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 88-0492246 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2373 208th St., Unit F4 Torrance, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number:(213) 995-5036 Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690
